Hoffman v City of New York (2016 NY Slip Op 02053)





Hoffman v City of New York


2016 NY Slip Op 02053


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-02368
 (Index No. 9380/09)

[*1]Sandra Hoffman, appellant, 
vCity of New York, et al., respondents.


The Law Firm of Ravi Batra, P.C., New York, NY (Todd B. Sherman of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Francis F. Caputo and Elizabeth I. Freedman of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ash, J.), dated December 17, 2013, which granted that branch of the defendants' motion which was for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff was injured when a vehicle in which she was a passenger collided at an intersection with a van that was owned by the City of New York Office of the Chief Medical Examiner and operated by its employee, Kenneth Bell. The plaintiff commenced this action against Bell and the City of New York (hereinafter together the defendants) to recover damages for injuries she sustained in the accident. The defendants moved, inter alia, for summary judgment dismissing the complaint. The Supreme Court granted that branch of the motion. The plaintiff appeals.
The defendants established their prima facie entitlement to judgment as a matter of law, and the plaintiff failed to raise a triable issue of fact in opposition (see Vega v Mitja, _____ AD3d _____ [Appellate Division Docket No. 2014-02352; decided herewith]). Accordingly, the Supreme Court properly granted that branch of the defendants' motion which was for summary judgment dismissing the complaint.
BALKIN, J.P., SGROI, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court